 1

 2

 3

 4

 5

 6

 7
                      UNITED STATES DISTRICT COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA
 9

10                                         CASE NO. 2:20-cv-01613-FLA-MRWx
     VONDOM, LLC, PLASTIKEN, S.L.
11
     and VONDOM, S.L.,                     (Case Related to 2:21-cv-00750-FLA-
12                     Plaintiffs,         MRWx)
          vs.
13

14   CHRISTOPHER M. SUESS; LUIS G.         STIPULATED PROTECTIVE
     MOTA; CHRISTOPHER M. SUESS,           ORDER
15   AS A TRUSTEE OF THE
     CHRISTOPHER M. SUESS TRUST            (MRW VERSION 4/19)
16
     DATED JANUARY 9, 2017; LUIS G.
                                           ‫ ܈‬Check if submitted without
17   MOTA, AS A TRUSTEE OF THE LUIS
                                           material modifications to MRW form
     MOTA TRUST DATED JANUARY 9,
18   2017; VONDOM LA, INC.;
19   ALTAMIRA COMPANY, LLC;
     ALTAMIRA HOLDINGS, INC.; and
20   Does 1 through 10, inclusive,
21                  Defendants
22
     CHRISTOPHER M. SUESS,
23                  Counter-Plaintiff,
            vs.
24   VONDOM, LLC, OLGA TOMÁS
25   GISBERT, ANTONIO ESTEVE; CHAD
     PURDIE, and ROES 1 through 10,
26   Inclusive,
                     Counter-Defendants,
27

28
 1   1.    INTRODUCTION
 2         1.1     PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16         1.2    GOOD CAUSE STATEMENT
17   The parties believe certain of the documents and information to be disclosed in this
18   ACTION and in the course of discovery may and will contain personal, confidential
19   financial information, as well as payroll information, which the parties agree would
20   best be protected by entry into this Stipulated Protective Order. The ACTION
21   alleges certain acts which involve allegations regarding the conversion of monies,
22   the fraudulent transfer of certain monies and assets, as well as Labor Code
23   violations. The ACTION will require the discovery of certain personal and business
24   banking and financial institution records which may and will contain identifying
25   information as well as personal employee identifying information such as Social
26   Security numbers which ought to be redacted and produced pursuant to the
27   provisions of this Stipulated Protective Order.
28
                                                2
 1   2.     DEFINITIONS
 2          2.1    Action: This pending federal lawsuit and related action.
 3          2.2    Challenging Party: a Party or Non-Party that challenges the
 4   designation of information or items under this Order.
 5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6   how it is generated, stored or maintained) or tangible things that qualify for
 7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 8   the Good Cause Statement.
 9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11          2.5    Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as
13   “CONFIDENTIAL.”
14          2.6    Disclosure or Discovery Material: all items or information, regardless
15   of the medium or manner in which it is generated, stored, or maintained (including,
16   among other things, testimony, transcripts, and tangible things), that are produced or
17   generated in disclosures or responses to discovery in this matter.
18          2.7    Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
20   an expert witness or as a consultant in this Action.
21          2.8    House Counsel: attorneys who are employees of a party to this Action.
22   House Counsel does not include Outside Counsel of Record or any other outside
23   counsel.
24          2.9    Non-Party: any natural person, partnership, corporation, association, or
25   other legal entity not named as a Party to this action.
26          2.10 Outside Counsel of Record: attorneys who are not employees of a
27   party to this Action but are retained to represent or advise a party to this Action and
28
                                                3
 1   have appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8         2.13 Professional Vendors: persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12         2.14 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL.”
14   2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
15   a Producing Party.
16   3.    SCOPE
17         The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22         Any use of Protected Material at trial will be governed by the orders of the
23   trial judge. This Order does not govern the use of Protected Material at trial.
24   4.    DURATION
25         After final disposition of this litigation, the confidentiality obligations
26   imposed by this Order will remain in effect until a Designating Party agrees
27   otherwise in writing or a court order otherwise directs. Final disposition will be
28   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                 4
 1   or without prejudice; and (2) final judgment herein after the completion and
 2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3   including the time limits for filing any motions or applications for extension of time
 4   pursuant to applicable law.
 5   5.    DESIGNATING PROTECTED MATERIAL
 6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7   Each Party or Non-Party that designates information or items for protection under
 8   this Order must take care to limit any such designation to specific material that
 9   qualifies under the appropriate standards. The Designating Party must designate for
10   protection only those parts of material, documents, items, or oral or written
11   communications that qualify so that other portions of the material, documents,
12   items, or communications for which protection is not warranted are not swept
13   unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2    Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27   ///
28   ///
                                                5
 1         Designation in conformity with this Order requires:
 2         (a) for information in documentary form (e.g., paper or electronic documents,
 3   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 4   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 5   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 6   portion or portions of the material on a page qualifies for protection, the Producing
 7   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8   markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection will be
13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14   documents it wants copied and produced, the Producing Party must determine which
15   documents, or portions thereof, qualify for protection under this Order. Then, before
16   producing the specified documents, the Producing Party must affix the
17   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
18   portion or portions of the material on a page qualifies for protection, the Producing
19   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
20   markings in the margins).
21         (b) for testimony given in depositions that the Designating Party identify the
22   Disclosure or Discovery Material on the record, before the close of the deposition all
23   protected testimony.
24         (c) for information produced in some form other than documentary and for
25   any other tangible items, that the Producing Party affix in a prominent place on the
26   exterior of the container or containers in which the information is stored the legend
27   “CONFIDENTIAL.” If only a portion or portions of the information warrants
28
                                                 6
 1   protection, the Producing Party, to the extent practicable, will identify the protected
 2   portion(s).
 3             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
10             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13             6.2   Meet and Confer. The Challenging Party will initiate the dispute
14   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
15   et seq.
16             6.3   The burden of persuasion in any such challenge proceeding will be on
17   the Designating Party. Frivolous challenges, and those made for an improper
18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19   parties) may expose the Challenging Party to sanctions. Unless the Designating
20   Party has waived or withdrawn the confidentiality designation, all parties will
21   continue to afford the material in question the level of protection to which it is
22   entitled under the Producing Party’s designation until the Court rules on the
23   challenge.
24   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
25             7.1   Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this
27   Action only for prosecuting, defending, or attempting to settle this Action. Such
28   Protected Material may be disclosed only to the categories of persons and under the
                                                  7
 1   conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of
15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the Court and its personnel;
20               (e) court reporters and their staff;
21               (f) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                                    8
 1   will not be permitted to keep any confidential information unless they sign the
 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 3   agreed by the Designating Party or ordered by the court. Pages of transcribed
 4   deposition testimony or exhibits to depositions that reveal Protected Material may
 5   be separately bound by the court reporter and may not be disclosed to anyone except
 6   as permitted under this Stipulated Protective Order; and
 7             (i) any mediator or settlement officer, and their supporting personnel,
 8   mutually agreed upon by any of the parties engaged in settlement discussions.
 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10   IN OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL,” that Party must:
14             (a) promptly notify in writing the Designating Party. Such notification
15   will include a copy of the subpoena or court order;
16             (b) promptly notify in writing the party who caused the subpoena or order
17   to issue in the other litigation that some or all of the material covered by the
18   subpoena or order is subject to this Protective Order. Such notification will include
19   a copy of this Stipulated Protective Order; and
20             (c) cooperate with respect to all reasonable procedures sought to be
21   pursued by the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order will not produce any information designated in this
24   action as “CONFIDENTIAL” before a determination by the court from which the
25   subpoena or order issued, unless the Party has obtained the Designating Party’s
26   permission. The Designating Party will bear the burden and expense of seeking
27   protection in that court of its confidential material and nothing in these provisions
28
                                                 9
 1   should be construed as authorizing or encouraging a Receiving Party in this Action
 2   to disobey a lawful directive from another court.
 3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 4   PRODUCED IN THIS LITIGATION
 5             (a) The terms of this Order are applicable to information produced by a
 6   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 7   produced by Non-Parties in connection with this litigation is protected by the
 8   remedies and relief provided by this Order. Nothing in these provisions should be
 9   construed as prohibiting a Non-Party from seeking additional protections.
10             (b) In the event that a Party is required, by a valid discovery request, to
11   produce a Non-Party’s confidential information in its possession, and the Party is
12   subject to an agreement with the Non-Party not to produce the Non-Party’s
13   confidential information, then the Party will:
14                (1) promptly notify in writing the Requesting Party and the Non-Party
15   that some or all of the information requested is subject to a confidentiality
16   agreement with a Non-Party;
17                (2) promptly provide the Non-Party with a copy of the Stipulated
18   Protective Order in this Action, the relevant discovery request(s), and a reasonably
19   specific description of the information requested; and
20                (3) make the information requested available for inspection by the
21   Non-Party, if requested.
22             (c) If the Non-Party fails to seek a protective order from this court within
23   14 days of receiving the notice and accompanying information, the Receiving Party
24   may produce the Non-Party’s confidential information responsive to the discovery
25   request. If the Non-Party timely seeks a protective order, the Receiving Party will
26   not produce any information in its possession or control that is subject to the
27   confidentiality agreement with the Non-Party before a determination by the court.
28
                                                10
 1   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 2   of seeking protection in this court of its Protected Material.
 3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 5   Protected Material to any person or in any circumstance not authorized under this
 6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 7   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 8   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 9   persons to whom unauthorized disclosures were made of all the terms of this Order,
10   and (d) request such person or persons to execute the “Acknowledgment and
11   Agreement to Be Bound” that is attached hereto as Exhibit A.
12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13   PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
18   procedure may be established in an e-discovery order that provides for production
19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
20   (e), insofar as the parties reach an agreement on the effect of disclosure of a
21   communication or information covered by the attorney-client privilege or work
22   product protection, the parties may incorporate their agreement in the stipulated
23   protective order submitted to the court.
24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to
                                                11
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the
 7   specific Protected Material at issue. If a Party's request to file Protected Material
 8   under seal is denied by the court, then the Receiving Party may file the information
 9   in the public record unless otherwise instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in
14   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving
17   Party must submit a written certification to the Producing Party (and, if not the same
18   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
19   (by category, where appropriate) all the Protected Material that was returned or
20   destroyed and (2) affirms that the Receiving Party has not retained any copies,
21   abstracts, compilations, summaries or any other format reproducing or capturing any
22   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25   reports, attorney work product, and consultant and expert work product, even if such
26   materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Protective Order as set forth in
28   Section 4 (DURATION).
                                                12
 1

 2   14.   Any willful violation of this Order may be punished by civil or criminal
 3   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 4   authorities, or other appropriate action at the discretion of the Court.
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7
                                                LINZER LAW GROUP, P.C.

 8

 9    DATED: May 7, 2021                        By:      /s/ Kenneth Linzer
                                                       KENNETH A. LINZER, ESQ.
10                                                     Attorneys for Plaintiffs and Counter-
                                                       Defendants Vondom, LLC, Plastiken,
11                                                     S.L., Vondom, S.L., Olga Tomás
                                                       Gisbert and Antonio Esteve
12
                                                LAW OFFICE OF PARAG L. AMIN, P.C.
13

14
      DATED: May 6, 2021                        By: /s/ Parag Amin
15
                                                    PARAG AMIN, ESQ.
16                                                  Attorneys for Defendants and
                                                    Counter-Claimant Christopher M.
17                                                  Suess, Luis G. Mota, et al.

18
                                                LEWIS BRISBOIS BISGAARD &
19
                                                SMITH, LLP
20

21
      DATED: May 6, 2021                        By:    /s/ David D. Samani
22                                                    DAVID D. SAMANI, ESQ.
23
                                                      Attorneys for Counter-Defendant
                                                      Chad Purdie
24

25

26

27

28
                                                13
 1
                                 FRASER WATSON CROUTCH, LLP

 2

 3   DATED: May 6, 2021          By:    /s/ Todd E. Croutch
                                       TODD E. CROUTCH, ESQ.
 4                                     Attorneys for Counter-Defendant
 5                                     Vondom, LLC, Antonio Esteve and
                                       Olga Tomás Gisbert
 6

 7

 8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10

11          May 7, 2021
     DATED:_______________       __________________________________
                                 HON. MICHAEL R. WILNER
12                               United States Magistrate Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                 14
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   ___________ [insert case name and number]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                15
 1                                          PROOF OF SERVICE
             I declare as follows:
 2
     I am a resident of the State of California and over the age of eighteen years, and not a party to the
 3   within action; my business address is 12100 Wilshire Blvd., Suite 1090 Los Angeles, California
     90025. On May 7, 2021 I served the foregoing document described as STIPULATED
 4   PROTECTIVE ORDER on the interested parties in this action follows:
 5                  (VIA ELECTRONIC TRANSMISSION) Due to the National Emergency and
                    public health orders in California related to the coronavirus and COVID-19
 6                  pandemic, Linzer Law Group, P.C.’s (“LLG”) attorneys and staff are working
                    remotely. As a result, LLG has limited capabilities to send physical mail or overnight
 7                  delivery in the normal daily course of business. On this date, I personally transmitted
                    the foregoing document(s) using electronic mail to the e-mail address(es) of the
 8
                    person(s) on the attached service list in lieu of United States mail or overnight
 9                  delivery, pursuant to an agreement between counsel to accept service in this manner.
                    (VIA U.S. MAIL) I placed the document listed above in a sealed envelope with
10
                    postage thereon fully prepaid, in the United States mail at Los Angeles, California
11                  addressed as set forth below. I am readily familiar with the firm’s practice of
                    collection and processing correspondence for mailing. Under that practice it would
12                  be deposited with the U.S. Postal Service on that same day with postage thereon fully
                    prepaid in the ordinary course of business.
13

14     Parag L. Amin, Esq.                         Kenneth C. Feldman, Esq.
       (parag@lawpla.com)                          (ken.feldman@lewisbrisbois.com)
15     Law Office of Parag L. Amin, P.C.           David D. Samani, Esq.
       5901 W. Century Blvd., Suite 1518           (david.samani@lewisbrisbois.com)
16
       Los Angeles, CA 90045                       LEWIS BRISBOIS BISGAARD & SMITH, LLP
17     Attorneys for Defendants and Counter-       633 West 5th Street, Suite 4000
       Claimant Christopher M. Suess, Luis G.      Los Angeles, CA 90071
18     Mota, et al.                                Attorneys for Counter-Defendant Chad Purdie
19
       Todd E. Croutch, Esq.
20
       (tcroutch@fwcllp.com)
21     Fraser, Watson & Croutch, LLP
       100 West Broadway, Suite 650
22     Glendale, Ca. 91210-1201
       Attorneys for Defendants
23     Vondom, LLC, Plastiken, S.L., Vondom, S.L.,
24     Olga Tomás Gisbert and Antonio Esteve

25
            Executed on May 7, 2021, at Los Angeles, California. I declare under penalty of perjury
26   under the laws of the State of California that the above is true and correct.

27                                                        /s/ Sasha Asidilla
                                                                        Sasha Asidilla
28

                                             PROOF OF SERVICE
